Cite as 27 I&N Dec. 187 (A.G. 2018)

Interim Decision #3911

Matter of Reynaldo CASTRO-TUM, Respondent
Decided by Attorney General January 4, 2018
U.S. Department of Justice
Office of the Attorney General
The Attorney General referred the decision of the Board of Immigration Appeals to
himself for review of issues relating to the authority to administratively close immigration
proceedings, ordering that the case be stayed during the pendency of his review.

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.l(h)(l)(i) (2017), I direct the Board of
Immigration Appeals (“Board”) to refer this case to me for review of its
decision. The Board’s decision in this matter is automatically stayed pending
my review. See Matter of Haddam, A.G. Order No. 2380-2001 (Jan. 19,
2001). To assist me in my review, I invite the parties to these proceedings
and interested amici to submit briefs on points relevant to the disposition of
this case, including:
1. Do Immigration Judges and the Board have the authority, under any statute,
regulation, or delegation of authority from the Attorney General, to order
administrative closure in a case? If so, do the Board’s decisions in Matter of
Avetisyan, 25 I&N Dec. 688 (BIA 2012), and Matter of W-Y-U-, 27 I&N Dec. 17
(BIA 2017), articulate the appropriate standard for administrative closure?
2. If I determine that Immigration Judges and the Board currently lack the
authority to order administrative closure, should I delegate such authority?
Alternatively, if I determine that Immigration Judges and the Board currently possess
the authority to order administrative closure, should I withdraw that authority?
3. The regulations governing removal proceedings were promulgated for “the
expeditious, fair, and proper resolution of matters coming before Immigration
Judges.” 8 C.F.R. § 1003.12 (2017). Are there any circumstances where a docket
management device other than administrative closure—including a continuance for
good cause shown (8 C.F.R. § 1003.29 (2017)), dismissal without prejudice (8 C.F.R.
§ 1239.2(c) (2017)), or termination without prejudice (8 C.F.R. § 1239.2(f))—would
be inadequate to promote that objective? Should there be different legal
consequences, such as eligibility to apply for a provisional waiver of certain grounds
of inadmissibility under the immigration laws or for benefits under federal or state
programs, where a case has been administratively closed rather than continued?
4. If I determine that Immigration Judges and the Board do not have the authority
to order administrative closure, and that such a power is unwarranted or unavailable,
what actions should be taken regarding cases that are already administratively
closed?

187

Cite as 27 I&N Dec. 187 (A.G. 2018)

Interim Decision #3911

The parties’ briefs shall not exceed 15,000 words and shall be filed on or
before February 2, 2018. Interested amici may submit briefs not exceeding
9,000 words on or before February 9, 2018. The parties may submit reply
briefs not exceeding 6,000 words on or before February 20, 2018. All filings
shall be accompanied by proof of service and shall be submitted
electronically to AGCertification@usdoj.gov, and in triplicate to:
United States Department of Justice
Office of the Attorney General, Room 5114
950 Pennsylvania Avenue, NW
Washington, DC 20530
All briefs must be both submitted electronically and postmarked on or
before the pertinent deadlines. Requests for extensions are disfavored.

188

